Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.82

 
2009 Vice President Worldwide Sales Incentive Bonus Plan





November 24, 2008




David Cunningham,


The letter is to document your variable compensation plan for Chordiant’s 2009
fiscal year which begins on October 1, 2008 and ends September 30, 2009.  Your
variable compensation element, which has a target equal to 83.33% of your annual
base salary, will be calculated and paid (if applicable) quarterly based on the
following criteria:


·  
25% based on the criteria and payment calculation formulas established in the
Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan (attachment A)

 
·  
75% based on based on the criteria and payment calculation formulas established
in the 2009 Vice President, Worldwide Sales Compensation Plan General Terms and
Conditions and the Quota Assignment and Commission Factors for Sales Personnel
(attachment B)

 


Payment
 
The final decision to pay a bonus will remain the decision of the Board of
Directors or the Compensation Committee if so delegated by the Board.  The Board
may in its own discretion, determine to pay or not pay a bonus based upon the
factors listed above or other Company performance criteria it deems
appropriate.  The factors listed above are guidelines to assist the Board, or
the Committee, as the case may be, in its judgment but the final decision to pay
or not pay is in the discretion the Board.  In its discretion, the Committee may
recommend, and the Board has the authority to approve, a payment of up to 50% of
the bonus opportunity without regard to the performance criteria set forth in
this plan.


Bonuses are generally calculated within thirty (30) days after the end of any
given quarter and are generally paid within forty-five (45) days after the end
of a given quarter, but not later than 60 days following the end of such
quarter.  Notwithstanding the foregoing, bonuses will not be calculated or paid
for a fiscal quarter until the public disclosure of final financial information
for the applicable period.  Bonuses are then paid in the next
regularly-scheduled paycheck.  Contingent upon the Company filing its Form 10-K,
payment for the plan will be made not later than 60 days following the close of
the Company’s fiscal year.
 
No bonus is earned until it is paid under this plan.  Therefore, in the event
your employment is terminated (either by the Company or by you, whether
voluntarily or involuntarily) before a bonus is paid, then you will not be
deemed to have earned that bonus, and will not be entitled to any portion of
that bonus.
 
Questions regarding the Plan should be directed to the Chief Executive Officer
or the Vice President of Human Resources.  Acceptance of payment(s) under the
Plan constitutes full and complete acceptance of its terms and conditions.  If
you do not wish to participate in the Plan, you must notify the Vice President,
Human Resources in writing of his desire and intent.
 
Nothing in this Plan is intended to alter the at-will nature of employment with
the Company, that is, your right or the Company’s right to terminate the your
employment at will, at any time with or without cause or advance notice.  In
addition, acceptance of this Plan shall not be construed to imply a guarantee of
employment for any specified period of time.
 
This Plan contains the entire agreement between the Company and you on this
subject, and supersedes all prior bonus compensation plans or programs of the
Company and all other previous oral or written statements regarding any such
bonus compensation programs or plans.
 
The contents of this Plan are Company confidential.  This Plan shall be governed
by and construed under the laws of the State of California.
 




Please acknowledge that you have read and understood the terms of this agreement
by signing and dating below.






/s/ David
Cunningham                                                                11-24-2008
David
Cunningham                                                                                                               Date
Vice President Worldwide Sales




/s/ Steven R.
Springsteel                                                                11/24/08                      
Steven R.
Springsteel                                                                                                                     Date
Chief Executive Officer












 
 

--------------------------------------------------------------------------------

 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.82



Attachment A


Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan
 


This Executive Incentive Bonus Plan (the “Plan”) will cover all Executive
Officers and Vice Presidents of the Company (except for the Vice President of
Services, the Vice President of Sales, the General Counsel, and those paid on
sales commission plans).  Bonuses under this Plan will be calculated and paid
(if applicable) based on the Company’s financial results as filed on Forms 10-Q
and 10-K (and the associated non-GAAP reconciliations historically included in
press releases and filed on a Form 8-K) for the Company’s 2009 fiscal year
versus the Company’s FY2009 Financial Plan on one quantitative measure: Revenue
(as defined below).


A participant’s total bonus payments under the Plan shall not exceed 300% of his
or her 2009 fiscal year target bonus.  Payments for any given quarter will be
limited to a maximum of 100% of the participant’s target bonus for that quarter,
plus any cumulative “catch up” payment for prior quarters.


The quarterly bonus calculations will be computed using year-to-date figures.
Cumulative “catch up” payments will be made for any prior quarter shortfall
against the goals.


[**], for quarterly payments to be made under the Plan, [**]. For the [**], for
payments to be made under the Plan, the Company’s [**].


At the end of the fiscal year, the Company will evaluate its 2009 fiscal year
revenue attainment against its 2009 fiscal year revenue goal. Payments for
performance in excess of 100% of its annual revenue goal will be calculated and
paid as provided in this Plan.


Plan Summary


Quantitative Component (in $US):
·  
GAAP Revenue



Maximum payout to a participant – 300%


Payments
·  
Quarterly.

·  
Limited to 100% maximum payment for a current quarter, plus any cumulative
“catch-up” to bring any prior quarter to 100%.

·  
Overachievement above 100% paid at end of fiscal year.

·  
To qualify for payment, Company must [**] on a non-GAAP Operating Profit basis
[**], and achieve [**].







Component – GAAP Revenue
Weighting – 100%
Revenue Goal per FY2009 Financial Plan (Reported GAAP Revenue in $US)


                                                      Quarter         Year-to-Date
Q1                                                      [**]             [**]
Q2                                                      [**]             [**]
Q3                                                      [**]             [**]
Q4                                                      [**]             [**]
FY2009 [**]


                                                      Performance*         Payout*
Thresholds                                           80%             60%
                                                    100%             80%
                                                    120%             100%
                                                    160%             300%


*Performance and payout interpolate between levels




Profitability Requirements
Non-GAAP Operating Profit [**] Goal per FY2009 Financial Plan (Reported Non-GAAP
Operating Profit in $US)


                                                      Quarter         Year-to-Date
Q1                                                      [**]             [**]
Q2                                                      [**]             [**]






Revenue


“Revenue” is defined as revenue as recognized under GAAP on the Company’s
quarterly consolidated statement of operations in $US.


Each quarter, a participant is eligible to receive a bonus equal to twenty-five
percent (25%) of his or her annual bonus target (plus “catch up” payments
described elsewhere in this Plan).  Bonus payments are subject to the following:


· If the Company does not achieve at least 80% of its year-to-date Revenue goal,
then no bonus will be paid for that quarter.
 
· If the Company achieves at least 80% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit [**] criteria) participant will be paid
60% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 80% (up to 100%), participant will be paid an additional 1%
of his or her target bonus for the quarter.
 
·  If the Company achieves at least 100% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit [**] criteria) participant will be paid
80% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 100% (up to 120%), participant will be paid an additional 1%
of his or her target bonus for the quarter.
 
· If the Company achieves at least 120% of its year-to-date Revenue goal (and
satisfies the non-GAAP Operating Profit [**] criteria) participant will be paid
100% of his or her target bonus for the quarter.  For each 1.00% of the Revenue
goal achieved above 120% (up to 160%), participant will be paid an additional 5%
of his or her target bonus for the quarter, up to the maximum payout of 300% of
a participant’s target bonus for the quarter.
 


Non-GAAP Operating Profit


Non-GAAP Operating Profit is defined as Non-GAAP Operating Profit as reported on
the Company’s quarterly Non-GAAP consolidated statement of operations in $US.
Non-GAAP reconciliations historically have been included in press releases and
filed on a Form 8-K at the end of each fiscal quarter.  Historically, these
Non-GAAP results exclude expenses associated with the amortization of purchased
intangible assets, stock-based compensation expense, reductions in workforce and
other non-recurring charges. In fiscal year 2009, the Non-GAAP adjustments will
include the non-cash tax expense associated with acquired NOL carry forwards.




Calculations


Participants joining the Company after the beginning of the Company’s 2009
fiscal year will only be entitled to a pro-rata portion of the quarterly bonus
in the quarter they commence employment with the Company, a pro-rata portion of
any bonus amount that exceeds 100%, and will not be eligible for any “catch-up”
payments for quarters in which they were not employed by the Company.


Payment


The final decision to pay a bonus will remain the decision of the Board of
Directors or the Compensation Committee if so delegated by the Board.  The Board
may in its own discretion determine to pay or not pay a bonus based upon the
factors listed above or other Company performance criteria it deems
appropriate.  The factors listed above are guidelines to assist the Board, or
the Committee, as the case may be, in its judgment but the final decision to pay
or not pay is in the discretion the Board or the Compensation Committee if so
delegated by the Board.  In its discretion, the Board, or the Compensation
Committee if so delegated by the Board, has the authority to approve a payment
of up to 50% of a participant’s annual target bonus without regard to the
performance criteria set forth in this Plan.


Bonuses are generally calculated within thirty (30) days after the end of any
given quarter and are generally paid within forty-five (45) days after the end
of a given quarter, and generally not later than sixty (60) days following the
end of such quarter.  Bonuses are then paid in the next regularly-scheduled
paycheck.  Payment for achievement of greater than 100% of the Revenue goal
generally will be made not later than sixty (60) days following the close of the
Company’s fiscal year.  These payment dates are contingent upon the Company
filing its periodic Forms 10-Q and 10-K with the SEC.
 
Notwithstanding anything to the contrary herein, no bonus is earned until it is
paid under this Plan.  Therefore, in the event the employment of a participant
under this Plan is terminated (either by the Company or by the participant,
whether voluntarily or involuntarily) before a bonus is paid, then the
participant will not be deemed to have earned that bonus, and will not be
entitled to any portion of that bonus.
 
Questions regarding the Plan should be directed to the Chief Executive Officer
or the Vice President of Human Resources.  Acceptance of payment(s) under the
Plan constitutes full and complete acceptance of its terms and conditions.  Any
eligible participant who wishes not to participate in this Plan must notify the
Vice President, Human Resources in writing of their desire and intent.
 
Nothing in this Plan is intended to alter the at-will nature of employment with
the Company, that is, the participant’s right or the Company’s right to
terminate the participant’s employment at will, at any time with or without
cause or advance notice.  In addition, acceptance of this Plan shall not be
construed to imply a guarantee of employment.
 
This Plan contains the entire agreement between the Company and the participant
on this subject, and supersedes all prior bonus compensation plans or programs
between the Company and participant, and all previous oral or written statements
regarding any such bonus compensation programs or plans.
 
This Plan shall be governed by and construed under the laws of the State of
California.
 
*   *   *
 


 
 

--------------------------------------------------------------------------------

 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.82
 
Attachment B


CHORDIANT SOFTWARE, INC.
2009 Vice President Worldwide Sales Compensation Plan
General Terms and Conditions


1.  
Objectives of Plan.

A. To provide compensation to the Vice President Worldwide Sales for efforts
which benefit and support the objectives of Chordiant Software, Inc. ("the
Company" or "Chordiant").
B. To encourage sales, to capitalize on sales opportunities, increase sales
volume and improve our position in the market.
C. To emphasize marketing strategies which conform to stated Company goals.
D. To ensure the completion of required administrative responsibilities of sales
personnel.


Objective of Individual:  Support the goals of Chordiant Software Inc. through
selling efforts that meet or exceed individual Quota assignments.


2.  
Effective Date/Amendment/Termination of Plan.

 
The effective date of this Plan is October 1, 2008 and it shall continue through
September 30, 2009.  The 2009 Vice President Worldwide Sales Compensation Plan
General Terms and Conditions and the Quota Assignment and Commission Factors for
Sales Personnel terms attached hereto together form the 2009 Vice President
Worldwide Sales Compensation Plan (the “Plan”) and the Plan supersedes all prior
sales compensation plans of the Company.  Commissions will be paid on license
and first year maintenance on bookings accepted by the Company after October 1,
2008 in accordance with this Plan provided all other conditions of the Plan are
met.  For the purposes of this Plan, a “booking” is a non-cancelable,
non-refundable contractual payment commitment whereby the payment amount is
fixed and determinable and not predicated on a subsequent event.  Any exceptions
to this Plan require the written approval of the Board of Directors.  The Plan
will remain in effect until superseded, changed, or terminated by the
Company.  The Plan only may be superseded, changed, or terminated by written
approval of the Board of Directors.



3.  
Qualification of Participation.  In order to be eligible to participate in the
Plan:

A. You must be a regular full-time employee of the Company.
B. You must be the Vice President Worldwide Sales.
C. You must acknowledge that you have received a copy of this Plan; have read,
understand and accept its terms; understand your Assignment; and understand that
your quota, bonus, and commissions are subject to the terms of this Plan.


4.  
Assignments and Quotas.

 
An Assignment and Quota will involve a combination of revenue/bookings quota,
and commission schedule as outlined in the Quota Assignment and Commission
Factor term sheet for Sales Personnel attached hereto (hereinafter, "Assignment"
or “Quota” as applicable) and will be effective on October 1, 2008 All
Assignments will be in writing only and Quota performance will be calculated on
a fiscal year to date (“YTD”) basis.



 
The Board of Directors reserves the right in its sole discretion to review and
revise any of the terms of the Quota (i.e., geographic territory, quota and
commission schedule) in any manner at any time.



5.  
Qualifying Orders/Earning of Commissions.

Any complete order accepted by the Company for licenses and first year
maintenance and support will qualify for commissions or quota achievement,
according to this Plan, provided all other conditions of this Plan are met,
including Sections 5(A) through 5(G) below.  Nothing in this Plan will be
construed to oblige the Company to accept any particular order it chooses not to
accept. Commissions are considered earned (in accordance with the terms of this
Plan) upon achievement of all of the following conditions:


A.  
Licenses for Available Products



For licenses of products and first year maintenance and support that are
available at the time the license agreement is signed, the following must be
provided to Chordiant Contracts Administration to qualify for Quota credit and
commissions:


(1)           a validly signed and approved software license with associated
order forms and support and maintenance terms;


(2)           delivery of the licensed software to the customer and a written
acknowledgement of receipt of such software from the customer;


(3)           a customer purchase order for the amount of the order if required
by the Customer.


For orders that qualify as provided above, fifty percent (50%) of the Quota
credit and commission shall be deemed earned at the time of booking of the
order.
The other fifty percent (50%) of such Quota credit and commission of orders
under this Section 5(A) shall be deemed earned upon actual payment by the
customer.


B.  
Compliance with all Company guidelines.



Any contract signed or order taken in violation of Company guidelines, including
the Revenue Recognition Policy will not qualify for Quota credit or commission
payment.


C.  
Services



For any order(s) which include a Services component (support, maintenance and/or
consulting), containing any significant discount, credits or financial
concessions, such orders Quota credit and resulting commission will be subject
to reduction by the amount of “carve-out” from license fees under GAAP and
Chordiant accounting policies.  Any quota or commission credit will be reduced
relative to the carve-out.  Notwithstanding any other provision of this plan, if
any order contains a component of consulting services where a specific result or
deliverable as a result of such services is promised for a fixed price, then (i)
no quota credit will be given or commission paid until such result or
deliverable is completed and delivered to the Customers and the customer has
paid for the related services and (ii) to the extent that the cost to Chordiant
of providing such deliverable or result is greater than the amount paid by the
customer for the related services, then the Quota credit and booking on which
commission is payable for such order will be reduced by the difference between
such cost and the amount paid by the customer for the services.


D.  
Third-Party Fees



Any order(s) which includes a third-party referral fee payment or charge are
also subject to “carve-out” from gross license fee of the order conforming with
GAAP and Chordiant accounting policies.  Any Quota credit and commission will be
reduced relative to the carve-out amount.


E. Verification/Certification.


By signing this agreement you agree to sign each quarter, and additionally upon
the request of the Company, a Company form certification statement representing
and attesting to, at a minimum the following statements: (a) the fact that there
are no “side letters,” or other written or oral agreement(s) or
understanding(s), express or implied, that a customer or partner is entitled to
or may receive any credits, rights or return of product, free services; and/or
(b) there are not any other concessions and conditions or terms outside the
express written terms of the license/support agreement.


F. Salesforce.com


You further agree to use Salesforce.com to track all opportunities.  Orders will
not be considered qualified for quota or commission purposes if they are not
input into Salesforce.com in advance of Chordiant receiving the order or
contract from the customer.


G. Revenue Confirmation Letters


You agree to assist in the quarterly process of obtaining the necessary Revenue
Confirmation Letter responses from their customers.  Commissions will be deemed
earned based on the previous sections, however commission payments may be
withheld if you are found to be non-responsive in assisting with obtaining the
aforementioned letters.


*           *           *
 
Any exception to conditions 5(A) through 5(G) must be submitted in writing and
must receive approval by the Board of Directors prior to Chordiant accepting an
order or other customer contract.

 


“Enterprise License” or non-standard License Transaction – The Company
recognizes that certain customer orders may not meet all conditions per the
definition of a qualifying order in Sections 5(A) – (G) above; however, it may
otherwise still be beneficial to accept such orders.  For such orders to be
accepted and qualify for commissions and/or quota credit according to this Plan
the approval of the License Transaction is required by the Compensation
Committee.


6.  
Non-Qualifying Orders.

 
You may be assigned responsibilities involving sales of the nature described in
subparagraphs A through G below, these sales will not qualify for commissions or
Quota under this Plan:

A. Orders canceled within the “acceptance period” or subject to a cancellation
clause.
B. Customer credits, repair charges and charges under warranty programs.
C. Installation/De-installation charges that are not part of a service contract.
D. Upgrades, Updates or reconfigurations initiated by the Company.
E. Orders / Sales not accepted by the Company.
F. Any license agreement where there exists return rights or the provision for
forfeiture of monies paid under the contract.
 
G.
License or Maintenance Agreements or Order forms containing a non-standard term
that prevents revenue from being recognized in accordance with Generally
Accepted Accounting Principles (GAAP) and Chordiant Revenue Recognition policy.



7.  
Orders.

 
Orders will be documented by a written contract and written acceptance of the
order by the Company.  The Company reserves the right to refuse any order or
contract that does not comply with local, state or federal laws, does not meet
credit standards or for other reasons deemed unauthorized by the CEO or Chief
Financial Officer.



8.
Commission disputes will be decided by the Compensation Committee.

Quota credit and commission issues will be brought to the Compensation Committee
of the Board of Directors, in writing for resolution.  The Compensation
Committee decision will be final and binding.  All other oral or written
statements regarding quota credit and commission issues which have not been
pre-approved by the Compensation Committee are invalid and without effect.


9.
Commission Payment, Credit and Payment of Commission.

All earned commissions are paid on a monthly basis on the second regular payroll
distribution in the first month following the applicable month.  All orders will
be credited toward the retirement of Assignment/Quota in the month in which the
order is accepted by the Company.  These payment dates are contingent upon the
Company filing its periodic Forms 10-Q and 10-K with the SEC. The timing of
commission payment is subject to change.


The commissionable amount for each order is the “net” amount due from the
customer for the applicable license and/or service order.  The net amount due is
the amount after application of any sales discounts granted to customer and
other reductions to revenue and does not include any taxes, returns and
allowances (including any credit for prior or terminated license sales), freight
or shipping, or any other similar items (i.e., travel and entertainment expenses
for service orders). In those circumstances where a referral, third party
product resell/pass through royalty, or similar fees are paid to a partner, the
“net” amount is considered to be amount due from the customer less the amount
due for the referral, third party product/resell/pass through royalty, or
similar fees after application of any sales discounts granted to customer.
 


 
Your Quota is divided into Quota performance tiers with each tier containing an
associated commission rate.  Commissions are calculated starting with the lowest
tier first. You must attain 100% of their performance in the tier before moving
to the next accelerated commission rate in the next tier.  Each tier must be
completed before progressing on to the next tier.
 


10.
Adjustments to Commissions and Commission Recovery.

Commissions will be reduced to reflect any customer cancellation, credits,
returned products, non-payment of invoices or carve outs.  Cancellations will be
charged against commissions and Quota for the month in which the order was
originally invoiced.  For accounts receivable with open invoices exceeding the
terms of the contract, the commissions and Quota associated with such invoices
are recoverable by the Company (at the sole discretion of the Company) from
current and subsequent commission payments.  Any commission recovery that causes
a negative compensation balance is considered a recoverable advance against
compensation.  No other commissions will be paid to you until the negative
balance has been offset in full with earned commissions.
 


11.           Ethical and Legal Standards.
 
It is the policy of the Company to act in accordance with the Company’s Code of
Ethics, which complies with the anti-trust and trade regulation laws (including
the Foreign Corrupt Practices Act) applicable to its operations.  There are no
exceptions to this policy, and it will not be qualified or compromised by anyone
acting for, or on behalf of, the Company.



 
You will not enter into any agreement, plan, or understanding, expressed or
implied, formal or informal, with any competitor with regard to prices, terms or
conditions of sales, distribution, territories or customers, nor exchange or
discuss in any manner with a competitor, prices, terms or conditions of sale,
nor engage in any other conduct which violates any anti-trust laws or ethical
and legal business standards.



 
You will not engage in any conduct, activity, or relationship which would
conflict with their duties and obligations to the Company.  Sales Personnel will
not work for any other employer while employed by the Company, with the
exception of military reserve or jury service obligations.



 
You will not pay, offer to pay, assign or give any part of his or her
commissions, compensation or any other money to any agent, customer, supplier or
representative of any customer or supplier, or to any other person as an
inducement or reward for assistance in making a sale.



 
Gifts or entertainment above a nominal value will not be given to customers,
agents or representatives; or accepted from customers, vendors, or agents.



 
Any infraction of this policy, or of recognized ethical business standards, will
subject you to termination of employment and revocation of any commissions under
this Plan to which you would otherwise be entitled.



12.           Plan Interpretation.
 
Interpretation and administration of the Plan will be decided by the
Compensation Committee of the Board of Directors.



13.           Agreement with Program.
 
By signing below, you acknowledge that you have read and understood this Sales
Compensation Plan; agree to its terms and conditions (including the sales
Quota); and understand and agree that nothing in this Plan otherwise alters the
at-will nature of your employment relationship with the Company, which can be
terminated by you or the Company at any time, with or without cause, and with or
without advance notice.



 
This agreement is effective as of October 1, 2008.







/s/ David Cunningham
Vice President Worldwide Sales


 
/s/ Steven R. Springsteel
Chief Executive Officer








 
 

--------------------------------------------------------------------------------

 
Certain confidential information contained in this document, marked by brackets
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.82
 
 
Quota Assignment and Commission Factor term sheet for Sales Personnel


[** one page omitted]

